Petition for Writ of Mandamus Denied and Memorandum Opinion filed May
12, 2005








Petition for Writ of Mandamus Denied and Memorandum
Opinion filed May 12, 2005.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-05-00434-CV
____________
 
IN RE NEWTON B. SCHWARTZ, SR., Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT
OF MANDAMUS
 

 
M E M O R A N D U M   O
P I N I O N
On May 4, 2005, relator
filed a petition for writ of mandamus in this court.  See Tex.
Gov=t. Code Ann. ' 22.221 (Vernon 2004); see also Tex. R. App. P. 52.  Relator complains
of the trial court=s failure to rule on objections to evidence supporting the
motion for partial summary judgment of real party in interest, and the trial
court=s denial of severance.  Relator also
complains of several issues already raised in appellant=s pending appeal.
Because we find relator has an
adequate remedy by appeal, relator is not entitled to
mandamus relief.  Accordingly, we deny relator=s petition for writ of mandamus. 
PER CURIAM
 
Petition Denied
and Memorandum Opinion filed May 12, 2005.
Panel consists of
Justices Yates, Anderson, and Hudson.